Lipscomb, J.
On the subject of competency of witnesses there lias been a great contrariety of decision. It is, however, believed to be a rule that a witness having an interest in (lie event of the suit is not competent to testify or give evidence that would promote his own interest. The. interest must be direct and certain and not contingent. The remote possibility is not sufficient, But if the interest is certain, it. is not material how small it may be. The true test for ascertaining tiie. interest of a witness, as laid down by a distinguished writer on evidence, is “that lie will either gain or lose by the direct legal “ operation or effect of the. judgment, or that the. record will be legal evidence “for or against him in some oilier action.” (1 Grecnl. Ev., see. 390.)
Let ns apply this test to the question under consideration. The witness acknowledges that lie is a purchaser of the lot sold by tiie plaintiff’s intestate; that lie purchased with a full knowledge of tiie outstanding demand for the purchase-money ; and in this suit, a lieu is set up by tiie plaintiff on the property so purchased by witness, and the witness is offered to prove the payment *7of th(> purchase-money, and consequently to oxfingui-.h the lien. In the case of Briscoe v. Bronaugh (1 Tex. R., 320) it was ruled hy Ihe court that tlie vendor has a lien on tlie property sold for tlie price for which it was sold; that the Tendee holds in trust for the vendor until the purchase-money is paid; and this trust, attaches to tlie land or tiling sold, and follows it into the hands of subsequent purchasers with notice. 'The witness, then, being' the subsequent purchaser with notice, has a direct interest in the judgment that would be, rendered, as, hy proving tlie payment of tlie purchase-money, he extinguishes tlie lien. We do not say that a witness, under such eireunislancos, could not balance or remove his interest and be made it competent witness, but wo do say that, as his interest is disclosed in the bill of exceptions, it is clear that lie was incompetent, and ought to have been rejected.
There were objections taken to tlie set-oils offered in evidence, hut wo are not sure Unit we correctly understand how they were presented, such is the obscurity of the record; and therefore, as the caso will he remanded, we decline passing "on the objections. On the first ground the judgment is reversed and. remanded for a new trial.
Judgment reversed.